Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered April 2, 2001, convicting defendant, upon her plea of guilty, of attempted murder in the second degree, and sentencing her to a term of eight years with five years postrelease supervision, unanimously affirmed.
Given the gravity of the crime in which defendant orchestrated a plot to ambush and murder the victim, who sustained serious injuries upon being attacked and stabbed multiple times, the court properly exercised its discretion in denying youthful offender treatment (see CPL 720.20 [1] [a]). Concur— Tom, J.P., Saxe, Ellerin, Lerner and Marlow, JJ.